


Exhibit 10(b)
DISCRETIONARY COMPENSATION

Because special situations occur where individual achievement may not be
adequately recognized under incentive plans, the Compensation and Governance
Committee (the “Committee”), at the beginning of each fiscal year, grants
authority to the Chief Executive Officer to distribute additional discretionary
cash and/or stock compensation up to an aggregate maximum amount to eligible
participants for each particular fiscal year. For fiscal year 2016, the
aggregate amount of cash compensation approved by the Committee was $500,000,
and the maximum number of shares approved by the Committee was 125,000 shares of
Common Stock. The stock compensation may be in the form of performance share
award opportunities and/or outright grants of shares of Common Stock, all to be
awarded under the Company's Amended and Restated 2003 Stock Option and Incentive
Plan.  Discretionary compensation is awarded based upon individual effort and is
paid in amounts and at such times as the Chief Executive Officer determines, in
his sole discretion. No employee has a guaranteed right to discretionary
compensation in the event that performance targets are not met.
For awards of stock compensation, eligible participants include any employee of
the Company, excluding the Chief Executive Officer and any Section 16 reporting
officers of the Company. For awards of cash compensation, eligible participants
include executive officers of the Company, excluding the Chief Executive
Officer. The Chief Executive Officer may grant cash compensation to other
employees outside of the authority granted by the Committee.


